Citation Nr: 1031365	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for service connection for sleep 
apnea.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 
1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision, in which the 
RO determined that new and material evidence had not been 
received to reopen a claim for entitlement to service connection 
for sleep apnea and continued a 10 percent rating for service-
connected DJD of the right knee.  The Veteran perfected an appeal 
of that decision.

The Veteran testified during a May 2010 Board videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A copy 
of the transcript of that hearing has been reviewed and is 
associated with the claims file.  

As the Board must first decide whether new and material evidence 
has been received to reopen the claim for service connection 
before it can address the matter on the merits-and in light of 
the Board's favorable action on the Veteran's petition to reopen 
the claim-the Board has characterized the appeal as encompassing 
the two issues listed on the title page.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2004 rating decision, the RO denied 
the Veteran's claim for service connection for sleep apnea.  

2.  Evidence added to the record since the March 2004 RO decision 
was not previously submitted to agency decision makers, is not 
cumulative or redundant and, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service connection 
for sleep apnea.  

3.  At the May 2010 Board videoconference hearing, the Veteran 
expressed his desire to withdraw from appellate review his claim 
for entitlement to a rating in excess of 10 percent for DJD of 
the right knee.  


CONCLUSIONS OF LAW

1.  The March 2004 RO decision, denying service connection for 
sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2009).

2.  New and material evidence having been received, the claim for 
entitlement to service connection for sleep apnea is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009)

3.  The criteria for a withdrawal of the Veteran's substantive 
appeal on the issue of entitlement to a rating in excess of 10 
percent for DJD of the right knee have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's petition to 
reopen his previously-denied claim for service connection for 
sleep apnea, the Board finds that all notification and 
development action needed to fairly adjudicate the appeal with 
regard to this issue has been accomplished.

II. Analysis

A.  Petition to Reopen

In general, a claim, which has been finally adjudicated in a RO 
decision or Board decision, may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b) 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2009).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for sleep apnea was received by VA 
in March 2005.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly-received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  But see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").  

Here, the last final denial was a March 2004 rating decision.  
The evidence of record at that time consisted of service 
treatment records, various VA treatment records and private 
treatment records.  Those records showed that the Veteran had 
been diagnosed and treated for sleep apnea after his discharge 
from service.  

The evidence added to the record since the March 2004 rating 
decision consists of a statement from the Veteran's VA physician, 
the Veteran's statements and testimony, and a VA examination 
report.  During the May 2010 Board hearing, the Veteran testified 
that he suffered from sleep apnea while in service and also 
provided lay testimony of continuity of symptomatology.  A 
December 2009 VA examiner stated that there was no evidence in 
the claims file to indicate that the Veteran's sleep apnea was 
related to his military service.  Statements from the Veteran's 
physician's show ongoing treatment for sleep apnea.  

Some of the evidence submitted since the March 2004 rating 
decision is both new and material.  The Veteran's lay testimony 
of symptomatology in service and continuity of symptomatology 
after service tends to establish a previously unestablished fact 
that was necessary to substantiate the claim-whether the 
Veteran's sleep apnea was related to his military service.  Thus, 
the new evidence now relates to facts that may provide a 
reasonable possibility of substantiating the claim and must be 
considered in order to decide the merits of the claim.  
Accordingly, the Board concludes that the criteria for reopening 
the Veteran's service connection claim for sleep apnea are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

B.  Right Knee Claim

A veteran may withdraw his or her appeal in writing or on the 
record at a hearing at any time before the Board promulgates a 
final decision.  38 C.F.R. § 20.204.  When a veteran does so, the 
withdrawal effectively creates a situation in which an allegation 
of error of fact or law no longer exists.  In such an instance, 
the Board does not have jurisdiction to review the appeal, and a 
dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.101, 20.202 (2009).  

The record reflects that the Veteran perfected a timely appeal of 
the July 2005 rating decision that continued a 10 percent rating 
for the Veteran's service-connected DJD of the right knee.  
Thereafter, at the May 2010 Board videoconference hearing, the 
Veteran expressed his desire, on the record, to withdraw this 
claim from appellate review.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue of entitlement to a 
rating in excess of 10 percent for service-connected DJD of the 
right knee.  See 38 C.F.R. § 20.204(b).  

In view of the Veteran's expressed desires, the Board concludes 
that further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over this withdrawn claim.  
As such, the issue is dismissed.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for sleep apnea is reopened, to 
this limited extent, the appeal is granted.  

The claim for entitlement to a rating in excess of 10 percent for 
service-connected DJD of the right knee is dismissed.  


REMAND

With respect to the merits of the Veteran's claim for service 
connection for sleep apnea, the Board has determined that further 
development is warranted.  

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; (3) and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In this case, there is evidence of a current disability.  In 
addition, there is lay testimony that the Veteran's sleep apnea 
began in service.  As to the issue of medical nexus, the Board 
has determined that another VA examination and etiology opinion 
that takes into consideration all of the evidence of record is 
necessary.  The Veteran was afforded a VA examination in December 
2009.  The VA examiner opined that there was no evidence in the 
claims file that the Veteran's sleep apnea was related to his 
military service.  The Board notes that the Veteran is competent 
to describe his symptoms.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Thus, it appears that the Veteran's lay 
testimony was not taken into account with regard to in-service 
occurrence and continuity of symptomatology and as such another 
etiology opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination in order to determine the 
nature and etiology of his sleep apnea.  
The entire claims file must be made 
available to the examiner designated 
to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies deemed 
warranted should be accomplished (with all 
findings made available to the examiner 
prior to completion of the report), and 
all clinical findings should be reported 
in detail.

Based on examination findings and a review 
of the claims file, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
sleep apnea was incurred in or aggravated 
by active duty or otherwise had its onset 
during service.  In rendering this opinion, 
the examiner should address the Veteran's 
lay statements regarding in-service 
symptoms of sleep apnea and continuity of 
such symptoms following his discharge from 
service and should discuss the December 
2009 VA examiner's opinion.

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include citation 
to specific evidence in the record, in a 
legible report.

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issue remaining on appeal.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
an appropriate supplemental statement of 
the case, and afford them the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


